Title: From George Washington to Alexander Hamilton, 10 November 1795
From: Washington, George
To: Hamilton, Alexander


          
            (Private)
            My dear Sir,
            Philadelphia 10th Novr 1795.
          
          Your favor of the 5th has been duly received, but nothing was said in it of young Fayette. I am willing, as I said in my last, to receive him under any circumstances, or in any manner you may conceive best; & wish to know what that is.
          Having, since I wrote to you on the 29th Ult. received more agreeable—tho’ not conclusive—accounts from abroad, I pray you to suspend your superstructure until you receive a ground plan from me, which shall be in a few days with better, or at least with more ample materials. Yours always—and very affectionately
          
            Go: Washington
          
        